Silverman, J. (dissenting).
This is an action for a declaratory judgment by plaintiff, the liability insurer, to declare the limits of liability of the policy. Special Term has declared as to the claim here involved that plaintiff insurer afforded liability coverage in the sum of $15,000 (103 Misc 2d 906). Plaintiff appeals.
Defendant infant and her mother were passengers in a car insured by plaintiff that was involved in an accident in North Carolina in which the infant defendant was injured. Another car owned by a North Carolina resident was also involved in the accident. The infant defendant has recovered a judgment for $40,000 against the North Carolina car owner and $60,000 against the owner of the car in which she was a passenger and which was insured by plaintiff. There was apparently no recovery by the mother. *136The insured under the policy, the owner operator of the car, as well as the passengers were all.residents of New York and the car was registered in New York. They were on a trip to Florida.
The policy contained the usual New York minimum statutory limits of $10,000/$20,000. Subdivision 5 of section 672 of the New York Insurance Law provides: “5. Every owner’s policy of liability insurance issued in satisfaction of articles six or eight of the vehicle and traffic law shall also provide, when a motor vehicle covered by such policy is used or operated in any other state or in any Canadian province, insurance coverage for such motor vehicle at least in the minimum amount required for such vehicle by the laws of such other state or Canadian province.”
Thus the limit of liability of the policy as to this accident is $10,000 unless a larger amount is “required for such vehicle by the laws of” North Carolina. “Such vehicle” for present purposes may be defined as a car registered in New York, owned and operated by a resident of New York, used on a temporary trip through North Carolina, and involved in an accident in North Carolina.
Under North Carolina law, the statutory mínimums in effect at the time of the accident at least for North Carolina cars were generally $15,000/$30,000 (North Carolina Gen Stats, §§ 20-309, 20-279.1, subd [11]).
Financial responsibility, which for present purposes means a liability insurance policy, is a prerequisite to registration of a motor vehicle in North Carolina (North Carolina Gen Stats, § 20-309). Registration of all motor vehicles “intended to be operated upon any highway of this State” (North Carolina) is required unless exempted by statute (North Carolina Gen Stats, § 20-50, subd [a]). Vehicles licensed or registered in another jurisdiction are exempt from the registration requirement where there is a reciprocity agreement to that effect with such other jurisdiction (North Carolina Gen Stats, § 20-4.4, subd [a]) or, in the absence of an agreement, where such other jurisdiction grants such exemption to vehicles properly registered in North Carolina (North Carolina Gen Stats, § 20-4.8). New York law exempts from its registration *137requirement vehicles owned by nonresidents “provided that the owner * * * shall have complied with the provisions of the law of the * * * state * * * of his residence relative to registration” (Vehicle and Traffic Law, §250, subd 1). Since the vehicle insured by plaintiff was registered in New York, it was exempt from the general registration and financial responsibility requirements of North Carolina. North Carolina apparently does require proof of financial responsibility in the minimum amount of $15,000 from a vehicle owned and operated by a nonresident after such vehicle has been involved in an accident within the State resulting in bodily injury, death, or damage in excess of $200. (North Carolina Gen Stats, §20-279.5.) But so far as appears, this vehicle had not previously been involved in a North Carolina accident. Our attention has not been called to, and our own research has failed to find, any provision of North Carolina law which at the time of the accident required coverage in the amount of $15,000 for the vehicle insured by plaintiff, i.e., a New York registered car on a temporary trip through North Carolina and not previously involved in an accident in that State.
Thus it cannot be said that $15,000 was “required for such vehicle by the laws of” North Carolina. (Insurance Law, § 672, subd 5.) Plaintiff is entitled to a declaration that the limit of its liability with respect to this accident is $10,000.
The order of the Supreme Court, New York County (M. B. Klein, J.), entered May 5,1980, should be modified, on the law, without costs, to the extent of striking the first and third decretal paragraphs and substituting in the second decretal paragraph for the figure $15,000 the figure $10,000, and otherwise affirmed.
Sullivan, J. P., and Bloom, J., concur with Lupiano, J.; Markewich, J. and Silverman, J., dissent in an opinion by Silverman, J.
Order and judgment (one paper) of the Supreme Court, New York County, entered on May 5, 1980, affirmed. Respondents Rodriguez shall recover of appellant $75 costs and disbursements of this appeal.